              Case 6:18-bk-06088-CCJ       Doc 12     Filed 11/16/18     Page 1 of 25



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


In re:

MICHAEL LAWRENCE WICHLACZ,                            Case No.: 6:18-bk-06088-CCJ
                                                      Chapter: 7
         Debtor.
                                                  /

                         FLAGSTAR BANK, FSB’S VERIFIED
                    MOTION FOR RELIEF FROM AUTOMATIC STAY


         NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

        Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files a response within 21
days from the date set forth on the proof of service, plus an additional three days for
service if any party was served by U.S. Mail.
        If you object to the relief requested in this paper, you must file your response with
the Clerk of the Court at 400 W. Washington Street, Suite 5100, Orlando, FL 32801 and
serve a copy on the movant’s attorney, McCalla Raymer Leibert Pierce, LLC, 110 S.E. 6th
Street, Suite 2400, Ft. Lauderdale, FL 33301, and any other appropriate persons within the
time allowed. If you file and serve a response within the time permitted, the Court may
schedule and notify you of a hearing, or the Court may consider the response and may
grant or deny the relief requested without a hearing.
        If you do not file a response within the time permitted, the Court will consider that
you do not oppose the relief requested in the paper, will proceed to consider the paper
without further notice or hearing, and may grant the relief requested.


Flagstar Bank, FSB (the “Secured Creditor”), its successors and/or assigns, as a secured creditor

of the bankruptcy estate of Michael Lawrence Wichlacz (the “Debtor”), seeks relief from the

automatic stay pursuant to 11 U.S.C. § 362(d), and in support thereof, states as follows:

         1.     Debtor's Bankruptcy Case. On October 2, 2018, the Debtor filed the above-

captioned Chapter 7 bankruptcy case.

         2.     Jurisdiction. Jurisdiction of this matter is properly before this Court pursuant to

28 U.S.C. § 1334 and Rule 4001(a) of the Federal Rules of Bankruptcy Procedure.
             Case 6:18-bk-06088-CCJ         Doc 12     Filed 11/16/18    Page 2 of 25



       3.        The Note and Mortgage. On March 31, 2017, Michael L. Wichlacz, executed and

delivered a note (the “Note”) in the principal amount of $181,000.00, which is secured by a

mortgage (the “Mortgage”). The Mortgage was executed by Michael L. Wichlacz and Lynn M.

Wichlacz. The Mortgage is recorded in Official Records Book 7857 at Page 1185 with an

Instrument Number 2017069320, of the Public Records of Brevard County, Florida. A copy of

the Mortgage, together with the Note, and any applicable Assignments, are attached hereto as

Exhibit A, B and C.

       4.        Collateral. Secured Creditor is entitled to enforce the Note and Mortgage, which

are secured by the real property (the “Property”) located at 876 Brisbane St NE, Palm Bay,

Florida 32907-1621 and further described as follows:




       5.        Secured Creditor’s Claim. As of November 16, 2018, the Debtor owes Secured

Creditor an outstanding principal balance of $175,783.67, plus applicable interest, penalties, fees

and costs.

       6.        Relief Requested. Secured Creditor requests the entry of an order modifying the

automatic stay pursuant to 11 U.S.C. § 362(d) to permit Secured Creditor to enforce all of its in

rem remedies against the Property pursuant to the Note and Mortgage. The requested relief

should be granted for the following reasons:

                The Debtor has no equity in the Property, as evidenced by the Debtor's Schedule
                 A/B, which lists the value of the Property at $172,000.00. This amount is less
                 than the outstanding amount due to Secured Creditor pursuant to the Note and
                 Mortgage.

                The Debtor's Statement of Intention indicates the Property is being surrendered;

                Since the instant case is a Chapter 7 bankruptcy, the Property is not
                 necessary to an effective reorganization;
            Case 6:18-bk-06088-CCJ          Doc 12    Filed 11/16/18        Page 3 of 25




               Interest continues to accrue; and

               Property taxes continue to accrue.

       7.       Loss Mitigation. Secured Creditor requests it be permitted to contact the Debtor

regarding potential loss mitigation options pursuant to applicable non-bankruptcy law, including

loan modifications, deeds in lieu of foreclosure, short sales and/or any other potential loan

workouts or loss mitigation agreements.

       8.       Request for Attorney’s Fees and Costs. Secured Creditor requests attorney’s fees

in the amount of $350.00 and costs of $181.00, as a result of filing the instant motion.

       9.       Request for Waiver of 14-Day Stay of Relief. Secured Creditor requests that the

14 day stay, pursuant to Fed. R. Bankr. P. 4001(a)(3), be waived.

       Wherefore, Secured Creditor requests the entry of an order modifying the automatic stay

and for such other and further relief as the Court deems just and proper.


                                                     McCalla Raymer Leibert Pierce, LLC

                                           By:       /s/Melbalynn Fisher
                                                     Melbalynn Fisher
                                                     Florida Bar No. 107698
                                                     Attorney for Creditor
                                                     110 S.E. 6th Street, Suite 2400
                                                     Ft. Lauderdale, Florida 33301
                                                     Phone: 954-526-5846
                                                     Fax: 954-526-5846
                                                     Email: melbalynn.fisher@mccalla.com
          Case 6:18-bk-06088-CCJ        Doc 12    Filed 11/16/18   Page 4 of 25



                              CERTIFICATE OF SERVICE


                                 Movember 16, 2018 a true and correct copy of the
       I HEREBY CERTIFY that on _____________________,

foregoing was served by U.S. Mail, First Class to Michael Lawrence Wichlacz, 876 Brisbane

Street NE, Palm Bay, FL 32907; and those parties receiving CM/ECF service


      Dennis L Abraham dabraham@abrahamlaw.us
      Arvind Mahendru amtrustee@gmail.com, amahendru@ecf.epiqsystems.com
      Ashley Prager Popowitz Ashley.popowitz@mrpllc.com, FLBKECF@mrpllc.com
      United States Trustee - ORL7/13 USTP.Region21.OR.ECF@usdoj.gov




                                          By:       /s/Melbalynn Fisher
                                                    Melbalynn Fisher
Case 6:18-bk-06088-CCJ
               EXHIBIT A Doc 12   Filed 11/16/18   Page 5 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 6 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 7 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 8 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 9 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 10 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 11 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 12 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 13 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 14 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 15 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 16 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 17 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 18 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 19 of 25
Case 6:18-bk-06088-CCJ EXHIBIT
                        Doc 12 B Filed 11/16/18   Page 20 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 21 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 22 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 23 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 24 of 25
Case 6:18-bk-06088-CCJ   Doc 12   Filed 11/16/18   Page 25 of 25




                                  EXHIBIT C
